Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 9/13/2020, has been entered into the record. 
Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US Pub. No. 2015/0048330 A1).

As to claim 1, Kang discloses an OLED display panel (fig 1 and [0028]) comprising:
a base substrate (fig 3, 100; [0030]);
a thin film transistor array layer (array layer of TFT1 and [0043]-[0049]) disposed on the base substrate (100);
a planarization layer (208; [0050]) disposed on the thin film transistor array layer (TFT1 array layer);
a luminous layer (OLED1 including emission layer 214; [0054]) disposed on the planarization layer (208) and positioned in a middle portion of the planarization layer (214 is in a middle portion of 208); and 
a thin film encapsulation layer (fig 3, 213 and 400; [0033]-[0034]; [0057]) comprising a first thin film encapsulation layer (213) and a second thin film encapsulation layer (400), wherein the first thin film encapsulation layer (213) is disposed on the planarization layer (208) and positioned at an edge of the planarization layer (top edge of 208), the first thin film encapsulation layer (213) covers a side surface of the luminous layer (214), a pixel hole (opening in layer 213 with OLED1 therein) is provided in a 

As to claim 9, Kang discloses an OLED display device (fig 1, OLED display device 1000), comprising the OLED display panel of claim 1 (paragraphs above), the OLED display panel (fig 1 and [0028]) comprising: 
a base substrate (fig 3, 100; [0030]);
a thin film transistor array layer (array layer of TFT1 and [0043]-[0049]) disposed on the base substrate (100);
a planarization layer (208; [0050]) disposed on the thin film transistor array layer (TFT1 array layer);
a luminous layer (OLED1 including emission layer 214; [0054]) disposed on the planarization layer (208) and positioned in a middle portion of the planarization layer (214 is in a middle portion of 208); and 
a thin film encapsulation layer (fig 3, 213 and 400; [0033]-[0034]; [0057]) comprising a first thin film encapsulation layer (213) and a second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kwack et al. (US Pub. No. 2011/0291117 A1), hereafter referred to as Kwack.

As to claim 2, Kang discloses the OLED display panel according to claim 1 (paragraphs above),
wherein the first thin film encapsulation layer (213) comprises a multilayer structure in which an organic insulating material and an inorganic insulating material are alternately stacked ([0057]) on the planarization layer (208).
Kang does not explicitly disclose wherein the first thin film encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer sequentially stacked on the planarization layer. 
Nonetheless, Kwack discloses wherein an insulating layer (fig 6A, layer 16) comprises a multilayer structure comprising a first inorganic layer (bottom inorganic layer 161), an organic layer (organic layer 162 on layer 161), and a second inorganic layer sequentially stacked (upper layer 161 on organic layer 162; [0052]-[0053]).


As to claim 10, Kang discloses the OLED display device according to claim 9 (paragraphs above),
wherein the first thin film encapsulation layer (213) comprises a multilayer structure in which an organic insulating material and an inorganic insulating material are alternately stacked ([0057]) on the planarization layer (208).
Kang does not explicitly disclose wherein the first thin film encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer sequentially stacked on the planarization layer. 
Nonetheless, Kwack discloses wherein an insulating layer (fig 6A, layer 16) comprises a multilayer structure comprising a first inorganic layer 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the alternately stacked inorganic/organic layers of Kang from a sequentially stacked layer comprising a first inorganic layer, organic layer and second inorganic layer as taught by Kwack since the multiple layers of inorganic material will suppress the permeation of moisture and oxygen while the organic material will relieve internal stress of the inorganic material and fill fine cracks and pinholes of the inorganic film.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kwack and further in view of Ohno et al. (US Pub. No. 2018/0033978 A1), hereafter referred to as Ohno.

As to claim 3, Kang in view of Kwack disclose the OLED display panel according to claim 2 (paragraphs above).
Kang further discloses wherein the material of the inorganic layer comprises one or more combinations of silicon nitride and silicon oxynitride 
Also, Ohno discloses wherein a material of an organic insulation layer is polymethyl methacrylate ([0215]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use polymethyl methacrylate for the organic encapsulation layer of Kang in view of Kwack and Ohno since this is a well-known organic material that has good encapsulation properties. 

As to claim 11, Kang in view of Kwack disclose the OLED display device according to claim 10 (paragraphs above),
Kang further discloses wherein the material of the inorganic layer comprises one or more combinations of silicon nitride and silicon oxynitride ([0057]) and discloses that the material of an organic insulating layer is PMMA ([0050]). 
Also, Ohno discloses wherein a material of an organic insulation layer is polymethyl methacrylate ([0215]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use polymethyl methacrylate for .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kwack and further in view of Jin et al. (PCT/CN2017/117354 published 12/21/2017 and US Pub. 2020/0044187A1 as detailed English description), hereafter referred to as Jin.

As to claim 4, Kang in view of Kwack disclose the OLED display panel according to claim 2 (paragraphs above).
Kang in view of Kwack do not disclose wherein a thickness of the first inorganic layer is 0.2um, a thickness of the second inorganic layer is 0.2um, and a thickness of the organic layer is 1.1um. 
Nonetheless, Jin discloses wherein the thickness of a thin film encapsulant includes a first inorganic layer ranging from 10 to 1000nm, a thickness of an organic layer ranging from 1 to 20um, and a thickness of a second inorganic layer ranging from 10 to 1000nm ([0023]).  
.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kwack and Ohno and further in view of Jin et al. (PCT/CN2017/117354 published 12/21/2017 and US Pub. 2020/0044187A1 as detailed English description), hereafter referred to as Jin.

As to claim 12, Kang in view of Kwack and Ohno disclose the OLED display device according to claim 11 (paragraphs above),
Kang in view of Kwack and Ohno do not disclose wherein a thickness of the first inorganic layer is 0.2um, a thickness of the second inorganic layer is 0.2um, and a thickness of the organic layer is 1.1um. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose the claimed thicknesses for the encapsulation sub-layers of Kang in view of Kwack, Ohno and Jin since this involves only routine optimization to determine sufficient contamination barrier properties for the display panel depending on the intended use of the display, for example, a display used in an underwater environment or outdoor portable device or a display located inside of a home have different encapsulation requirements.  

Claims 5-8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ohno et al. (US Pub. No. 2018/0033978 A1), hereafter referred to as Ohno.

As to claim 5, Kang discloses the OLED display panel according to claim 1 (paragraphs above),
further comprising a cover film (fig 3, 300; [0030]).

Nonetheless, Ohno discloses a polarizer, wherein the polarizer layer is disposed on a thin film encapsulation layer (fig 24, polarizer 135; [0481] and [0489]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the polarizer of Ohno in the display of Kang since this will improve the optical properties of the display device.  
 
As to claim 6, Kang in view of Ohno disclose the OLED display panel according to claim 5 (paragraphs above).
Kang further discloses wherein a material of the cover film is a glass ([0030]). 

As to claim 7, Kang discloses the OLED display panel according to claim 1 (paragraphs above),
Kang does not explicitly disclose wherein a material of the thin film transistor array layer is a low temperature polysilicon, however, does disclose that it may be polysilicon ([0043]). 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use low temperature polysilicon as the material of the TFT of Kang as taught by Ohno since this will allow for the polysilicon layer to be formed without damaging other components of the OLED panel.  

As to claim 8, Kang discloses the OLED display panel according to claim 1 (paragraphs above),
Kang does not disclose wherein the base substrate is a flexible substrate, however, Kang does disclose wherein the base substrate may be made of a plastic material ([0030]). 
Nonetheless, Ohno discloses wherein a base substrate is a flexible substrate ([0006] and [0215]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a flexible base substrate in Kang as taught by Ohno since this will allow for the display panel to flex.  

As to claim 13, Kang discloses the OLED display device according to claim 9 (paragraphs above),
further comprising a cover film (fig 3, 300; [0030]).
Kang does not disclose a polarizer.
Nonetheless, Ohno discloses a polarizer, wherein the polarizer layer is disposed on a thin film encapsulation layer (fig 24, polarizer 135; [0481] and [0489]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the polarizer of Ohno in the display of Kang since this will improve the optical properties of the display device.  

As to claim 14, Kang discloses the OLED display device according to claim 9 (paragraphs above),
Kang does not explicitly disclose wherein a material of the thin film transistor array layer is a low temperature polysilicon, however, does disclose that it may be polysilicon ([0043]). 
Nonetheless, Ohno discloses wherein a material of a thin film transistor array layer is a low temperature polysilicon ([0112]).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2014/0141547 A1) in view of Kishimoto (US Pub. No. 2020/0243629 A1).

As to claim 15, Kim discloses a method for manufacturing an OLED display panel ([0028] and [0045]), comprising following steps:
step S10, providing a base substrate (fig 3, 111), and forming a thin film transistor array layer (120; [0038]) on the base substrate (111);
step S20, forming a planarization layer (fig 6, layer 115; [0060]) on the thin film transistor array layer (120);
step S30, forming a first thin film encapsulation layer (layer 116; [0064]) on the planarization layer (115); 
step S40, patterning a pixel hole in a middle portion of the first thin film encapsulation layer ([0064]), and forming a luminous layer (132; 
step S50, forming a second thin film encapsulation layer (fig 11, layer 300) on the luminous layer (132) and the first thin film encapsulation layer (116). 
Kim does not explicitly disclose that the patterning of the hole in the insulating layer 116 is performed by etching. 
Nonetheless, the Examiner takes Official Notice that etching is a well-known process for patterning insulating layers in the semiconductor art. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to etch the insulating layer in order to accomplish the patterned opening shown in figure 7 of Kim since etching was well known to create precise openings. 
Kim does not explicitly disclose that the luminous layer is formed by vapor deposition.
Nonetheless, Kishimoto discloses wherein a luminous layer is formed by vapor deposition ([0046]). 
. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kishimoto, Kang, Kwack and further in view of Choi et al. (US Pub. No. 2020/0144341 A1), hereafter referred to as Choi.

As to claim 16, Kim in view of Kishimoto discloses the method for manufacturing the OLED display panel according to claim 15 (paragraphs above).
Kim in view of Kishimoto do not disclose wherein step S30 comprises following step:
step S301, forming a first inorganic layer on the planarization layer by a plasma enhanced CVD process, and controlling the temperature within a range of 350 to 400C;

step S303, forming a second inorganic layer on the organic layer by the plasma enhanced CVD process, and controlling the temperature within the range of 350 to 400C. 
Nonetheless, Kang discloses wherein forming a first encapsulation layer comprising forming an alternating stack of inorganic and organic layers (fig 3, 213; [0057]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the encapsulation layer of Kim in view of Kishimoto from an alternating stack of inorganic and organic layers since this will improve the contamination barrier properties of the layer. 
Kim in view of Kishimoto and Kang does not explicitly disclose wherein the first thin film encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer sequentially stacked on the planarization layer. 
Nonetheless, Kwack discloses wherein an insulating layer (fig 6A, layer 16) comprises a multilayer structure comprising a first inorganic layer (bottom inorganic layer 161), an organic layer (organic layer 162 on layer 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the alternately stacked inorganic/organic layers of Kang in view of Kim and Kishimoto from a sequentially stacked layer comprising a first inorganic layer, organic layer and second inorganic layer as taught by Kwack since the multiple layers of inorganic material will suppress the permeation of moisture and oxygen while the organic material will relieve internal stress of the inorganic material and fill fine cracks and pinholes of the inorganic film. 
None of Kim in view of Kishimoto, Kang and Kwack explicitly disclose that the organic layer is formed by inkjet printing.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic sub-layer of the encapsulation layer with an ink-jet printing process as taught by Choi since ink-jet printing is a well-known process that can be performed using inexpensive equipment. 

As to claim 17, Kim in view of Kishimoto, Kang, Kwack and further in view of Choi disclose the method for manufacturing the OLED display panel according to claim 16 (paragraphs above).
Kang further discloses wherein the material of the inorganic layer comprises one or more combinations of silicon nitride and silicon oxynitride ([0057]) and discloses that the material of an organic insulating layer is PMMA ([0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use polymethyl methacrylate for the organic encapsulation layer of Kim since this is a well-known organic material that has good encapsulation properties. 
 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kishimoto and further in view of Kang.

As to claim 18, Kim in view of Kishimoto discloses the method for manufacturing the OLED display panel according to claim 15 (paragraphs above).
Kim further discloses step S60, forming a polarizer layer on the second thin film encapsulation layer ([0020]).
Kim in view of Kishimoto does not explicitly disclose a cover film.
Nonetheless, Kang discloses a cover film (fig 3, film 300; [0030]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the cover film of Kang on the display of Kim and Kishimoto in order to prevent scratches from forming on the display panel. 

As to claim 19, Kim in view of Kishimoto and Kang discloses the method for manufacturing the OLED display panel according to claim 18 (paragraphs above).
Kang further discloses wherein a material of the cover film is a glass ([0030]). 

Pertinent Art
US Pub. No. 2020/0303466 teaches in paragraph [0086] that a PDL is made of a stacked structure of inorganic/organic layers. 
US Pub. No. 2017/0098718 paragraph [0094] teaches that fig 11 includes a PDL 19 made of alternating stack of layers of inorganic and organic layers. 
US Pub. No. 2014/0061618 teaches paragraph [0060].

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.

Applicant argued that Kang does not disclose the limitation of “the planarization layer is exposed through the pixel hole of the first thin film encapsulation layer” because the device of Kang includes a pixel electrode on the planarization layer.  
Examiner disagrees because the pixel hole of Kang extends completely through the first thin film encapsulation layer (fig 3, 213) therefore the planarization layer (208) is exposed through the pixel hole in the first thin film encapsulation layer.  This interpretation of the claim 

Applicant argued that Kim fails to teach or suggest the technical feature “the planarization layer is exposed through the pixel hole of the first thin film encapsulation layer” as recited in amended independent claim 15. 
Examiner disagrees because Kim, figure 11, shows that the pixel hole (hole in the layer 116) exposes the planarization layer (115) because even though additional layers (131, 132, 133 and 300) are between the outside of the device and the planarization layer (115) the hole in layer (116) extends completely through the layer (116) therefore there is the region of the planarization layer (115) below the hole of layer (116) that is exposed.  The Applicant appears to continue to argue that the planarization layer (30) of the Applicant’s invention may be exposed even though covered by additional layers (50, 60, 70 and 80), however, when the additional layers of Kim are covering the planarization layer then it is no longer considered to be exposed.  However, this argument is not persuasive because the claim limitation is interpreted consistently and in line with the Applicant’s original disclosure such that the planarization layer is exposed through the first thin . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/29/2021